Filed Pursuant to Rule424(b)(3) Registration No. 333-135640 AUXILIO, INC. 4,063,992 Shares of Common Stock This Prospectus Supplement supplements and amends the prospectus dated May 10, 2007, with respect to the resale of 4,063,992 shares of our common stock, or the Prospectus. We are supplementing the Prospectus to provide the following information: 1. On August 14, 2007, we filed our quarterly report on Form 10-QSB for the quarter ended June 30, 2007, with the Securities and Exchange Commission. The information attached to this Prospectus Supplement modifies and supersedes, in part, the information in the Prospectus. Any information that is modified or superseded in the Prospectus shall not be deemed to constitute a part of the Prospectus, except as modified or superseded by this Prospectus Supplement. This Prospectus Supplement is not complete without, and may not be delivered or utilized except in connection with, the Prospectus, including all amendments and supplements thereto. THE SECURITIES OFFERED IN THE PROSPECTUS INVOLVE A HIGH DEGREE OF RISK. SEE "RISK FACTORS" BEGINNING ON OF THE PROSPECTUS TO READ ABOUT FACTORS YOU SHOULD CONSIDER BEFORE BUYING SHARES OF OUR COMMON STOCK. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED WHETHER THE PROSPECTUS OR THIS PROSPECTUS SUPPLEMENT IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this Prospectus Supplement is August 22, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 [ ]TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 000-27507 AUXILIO, INC. (Exact name of small business issuer as specified in its charter) Nevada88-0350448 (State or other jurisdiction of (I.R.S. Employer incorporation or organization)Identification No.) 27401 Los Altos, Suite 100 Mission Viejo, California 92691 (Address of principal executive offices) (949) 614-0700 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo _ Indicate by check mark whether the registrant is a shell company (as defined by Section 12b-2 of the Exchange Act) YesNo X The number of shares of the issuer's common stock, $0.001 par value, outstanding as of August 14, 2007 was 16,135,309. Transitional Small Business Disclosure Format: Yes_No X AUXILIO, INC. FORM 10-QSB TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1.Financial Statements (Unaudited): Condensed Consolidated Balance Sheet as of June 30, 2007 3 Condensed Consolidated Statements of Operations for the
